Fourth Court of Appeals
                                            San Antonio, Texas
                                                 May 6, 2015

                                              No. 04-14-00758-CV

                     John A. LANCE, Debra L. Lance, F.D. Franks and Helen Franks,
                                             Appellants

                                                    v.
                 Judith and Terry Robinson, Gary and Brenda Fest, Virginia Gray and Butch
         Judith and Terry ROBINSON, Gary and Brenda Fest, Virginia Gray and Butch Townsend,
                                                Appellees

                       From the 198th Judicial District Court, Bandera County, Texas
                                     Trial Court No. CV-12-0100209
                               Honorable M. Rex Emerson, Judge Presiding

                                                  ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to June 8, 2015.


                                                           PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Cynthia Cox Payne                             Stephan B. Rogers
                 Attorney At Law                               Rogers & Moore
                 P.O. Box 1178                                 309 Water St., Suite 114
                 Bandera, TX 78003-1178                        Boerne, TX 78006

                 Dan Pozza                                     Edward T. Hecker
                 Law Offices of Dan Pozza                      Gostomski & Hecker
                 239 East Commerce Street                      607 Urban Loop
                 San Antonio, TX 78205                         San Antonio, TX 78204-3117